

Exhibit 10.29
Lease Agreement


Landlord’s Name / Address: Ann Arbor Real Estate Group, L.L.C.
c/o Forge Property Management
5 Research Drive, Suite B
Ann Arbor, MI. 48103
Tenant’s Name / Address: Millendo Therapeutics, Inc.
301 N. Main, Suite 100
Ann Arbor, MI. 48104


By this Lease Agreement (“Lease”) dated as of October 22, 2018 (the “Effective
Date”), by and between Millendo Therapeutics, Inc., a Delaware corporation (the
“Tenant”) and Ann Arbor Real Estate Group, L.L.C., a Michigan limited liability
company (the “Landlord”), Landlord leases to the Tenant and Tenant leases from
Landlord the entire third floor (approximately 10,000 square feet of office
space) of the building located in the City of Ann Arbor, County of Washtenaw,
State of Michigan, and commonly known as 110 Miller Avenue (the “Premises”) upon
the terms, covenants and conditions set forth in this Lease.


1.0Term. This Lease shall be for a term of Five (5) years (the “original term”)
commencing on July 1, 2019 (the “Commencement Date”). Landlord agrees to deliver
possession of the Premises to Tenant on July 1, 2019 (the “Possession Date”). If
for any reason Landlord is unable to deliver possession of the Premises to
Tenant on the Possession Date, Landlord shall not be liable for any damages
therefor, nor shall this Lease be void or voidable, but Tenant shall not be
obligated to pay Rent (as hereinafter defined) until possession is delivered.


2.0Rent. Tenant shall pay as Base Rent to the Landlord for the first 60 months
of the term the amount equal to $ 1,858,197 in lawful money of the United States
payable in monthly installments in advance on the first day of each month as
follows:


Year 1: $ 29,166.67 per month, $ 350,000 annually
Year 2: $ 30,041.67 per month, $ 360,500 annually (3% Increase)
Year 3: $ 30,942.92 per month, $ 371,315 annually (3% Increase)
Year 4: $ 31,871.17 per month, $ 382,454 annually (3% Increase)
Year 5: $ 32,827.32 per month, $ 393,928 annually (3% Increase)


The first Base Rent monthly payment shall be due on the earlier of either the
Commencement Date or the Possession Date, subject to paragraph 1.0.


3.0Late Charges. Rent is due on the first day of each month. Any payment
received by the Landlord after the fifth (5th) day of the month is subject to a
5% late charge.


4.0Tenant’s Option to Renew. Tenant is hereby granted the option to renew this
Lease for two (2) additional periods of five (5) years on the same terms and
conditions contained herein except for the Rent to be paid hereunder, this
option being granted upon the condition that (a) written notice of the exercise
of the option shall be given by Tenant to Landlord not less than two hundred
forty (240) days prior to the end of the original term of this Lease, and (b) at
the time of the giving of such notice and at the expiration of the then expiring
Lease period, there are no defaults in the covenants, agreements, terms and
conditions on the part of Tenant to be kept and performed hereunder and all
rents are and have been fully paid. Each renewal period shall commence on the
day following the end of the original term of this Lease or the end of the
preceding renewal period, as the case may be.


5.0Rent During Renewal Periods. During each of the renewal period(s), if any,
Base Rent shall continue to escalate at the annual rate of 3.0% over the prior
twelve month period’s Base Rent. The annual Base Rent for the first twelve (12)
month period of the first renewal period (Year 6) shall be $ 405,746.


6.0Utilities and Other Tenant Costs. Tenant shall be responsible for the payment
of a prorated share, 27.0%, of Landlord’s gas, electric, water and sewer charges
for the building at 110 Miller Avenue, which shall be considered as additional
rent. Landlord will bill Tenant and Tenant shall reimburse Landlord on a monthly
basis. Tenant shall be responsible for all phone, internet, data and cable
television, alarm systems, business insurance and janitorial services that are
incurred in its own space.


7.0Condition of Premises. Tenant acknowledges that it has examined the Premises
prior to executing this Lease, and knows conditions thereof, and that no
representations as to the conditions or state of repairs therefore have been
made by



--------------------------------------------------------------------------------



Landlord, or its agents, which are herein not expressed. Landlord represents and
warrants that the Premises (including the heating, air conditioning,
ventilation, electrical, plumbing, and sewage systems) are in good working order
and in a habitable condition. Tenant shall accept the Premises on an “as is”
basis with no additional improvements or modifications by Landlord other than
those described in Exhibit A.


8.0Use of Premises. Tenant shall use the premises for office purposes and for no
other use without the prior written authorization of the Landlord. Tenant shall
have the shared use of all common areas in the building and the parking lot
servicing the building in common with all other tenants of the building.


9.0Maintenance, Repairs, and Alterations. Landlord shall have the right to enter
the premises at all reasonable hours to inspect the premises and to make any
installations or repairs deemed by Landlord to be necessary to the use and
occupancy of the premises and other parts of the building.


Landlord, at its expense, shall be responsible for the maintenance and repairs
of the following: (a) exterior roof (including, without limitation, all
skylights), exterior walls, exterior windows (including, without limitation, the
windows overlooking the interior courtyard) and all structural elements of the
building; (b) all building mechanical systems, including heating, air
conditioning, ventilation, electrical, and plumbing; (c) building grounds and
parking lot, including snow removal and lawn care, and (d) building access
control systems.


Tenant, at its expense, shall be responsible for: (a) its own
janitorial/cleaning services and supplies; (b) third floor access control and
security systems; and (c) damage to existing interior appurtenances of the third
floor. Tenant shall not make any alterations, additions, or improvements to the
premises without the prior written consent of Landlord, which will not be
unreasonably withheld. Upon expiration or termination of this Lease, Tenant
shall deliver up the premises in the same condition as existed at the
commencement of this Lease, subject to ordinary wear and tear and damage by the
elements.


10.0Signs. Tenant shall be permitted to replace the existing third floor
tenant’s exterior signage with its own signage. In addition, Tenant’s name may
be placed at any other location mutually agreed upon by Landlord and Tenant and
in compliance with all local ordinances and regulations. Tenant shall be
responsible for the cost and installation of any approved sign. Tenant shall
remove such sign(s) upon termination or expiration of this Lease.


11.0Damage to Premises. If the premises are damaged by fire or other casualty,
then Landlord shall repair the Premises as speedily as possible, and the rent
shall be abated in whole or in part, according to the portion of the premises
which is rendered unusable. If the premises cannot be repaired within one
hundred eighty days (180) of such casualty, then Tenant may terminate this Lease
by giving notice to Landlord within ten (10) days after the Landlord has
notified Tenant of the time required to repair the premises. Landlord shall, in
its sole judgment, reasonably exercised, determine the length of time required
to repair the premises, and shall notify Tenant of such determination within ten
(10) days after the occurrence of the fire or other casualty. Notwithstanding
the foregoing, if the Premises are so damaged by fire or other casualty that
demolition or substantial reconstruction is required, then either party may
terminate this Lease by giving notice to the other party within thirty (30) days
after the date of such damage.


12.0Eminent Domain. If any part of the premises is taken by public authority
under the power of eminent domain then this Lease shall terminate on the part so
taken on the date possession of the premises is required for public use, and any
pre-paid rent shall be refunded to the Tenant. In such a circumstance, Landlord
and Tenant shall also each have the right to terminate this Lease for any
remaining portion of the premises upon written notice to the other, which notice
shall be delivered within thirty (30) days following the date notice is received
of such taking. If neither party terminates this Lease, Landlord shall make all
necessary repairs to the Premises and the building and the improvements in which
the premises are located to render and restore it to a complete architectural
unit, and Tenant shall continue in possession of the portion of the premises not
taken under the power of eminent domain, under the terms and conditions provided
in this Lease, except that the monthly rent shall be reduced in direct
proportion to the amount of the premises so taken. All damages awarded for such
taking shall belong to and shall be property of the Landlord, whether such
damages are awarded as compensation for diminution in value of the leasehold or
to the fee of the premises.


13.0Liability


(a)Indemnity. To the maximum extent this Lease may be made effective according
to law, Tenant and Landlord agree to indemnify and save harmless each other from
and against all claims of third parties of whatever nature arising from any act,
omission, or negligence of the indemnifying party or the indemnifying party’s
contractors, licensees, invitees, agents, servants, or employees. This indemnity
and hold harmless provision shall include indemnity against all costs, expenses,
and liabilities incurred in or in connection with any such claim or proceeding
brought thereon, and the defense thereof. The indemnifying party shall have sole
control over the defense and settlement of all claims to which indemnification
is being provided hereunder.





--------------------------------------------------------------------------------



(b)Tenant’s Risk. To the maximum extent this Lease may be made effective
according to law, Tenant agrees to use and occupy the premises and to use such
other portions of the building as Tenant is given the right to use at Tenant’s
own risk; and Landlord shall have no responsibility or liability for any loss of
or damage to fixtures or other personal property of Tenant or Tenant’s agents,
employees, independent contractors, or invitees for any other reason than the
intentionally wrongful acts or negligent acts or omissions of Landlord or
Landlord’s agents, employees, independent contractors, or invitees. The
provisions of this section shall be applicable from and after the execution of
this Lease and until the end of the Lease term, and during such further period
as Tenant may use or be in possession of any part of the premises of the
building.


(c)Injury Caused by Third Parties. To the maximum extent this Lease may be made
effective according to the law, Tenant agrees that Landlord shall not be
responsible or liable to Tenant, or those claiming by, through, or under Tenant,
for any loss or damage that may be occasioned by or through the acts or
omissions of persons occupying adjoining premises or any part of the premises
adjacent to or connecting with the premises or any part of the building, or
otherwise or for any loss or damage resulting to Tenant or those claiming by,
through, or under Tenant, or its or their property, from breaking, bursting,
stopping, or leaking of electric cables and wires, water, gas, sewer, or steam
pipes, from roof leaks, fire, or any other like causes unless caused by
Landlord’s negligence or willful misconduct.


14.0Insurance. Landlord will obtain and maintain, at all times until termination
of this Lease and surrender of the premises to Landlord, fire and extended
insurance covering the building and the premises, including common areas, and
all other improvements to the building made by Landlord but specifically
excluding Tenant betterments installed by Tenant, and providing the insurance
protection to Landlord described in this Lease. Landlord will retain in its
possession the original policy and all endorsements, renewal certificates and
new policies, if any, issued during the term but will provide Tenant, upon
request, with copies of said policy or certificates of self insurance. Landlord
will also maintain comprehensive general liability insurance coverage against
claims for, or arising out of, bodily injury, death or property damage occurring
in, on or about the building and the premises or property in, on or about the
street, sidewalks or properties adjacent to the building and the premises. The
policy shall carry limits, including coverage under umbrella policies of not
less than $1,000,000 per occurrence and $2,000,000 aggregate.


In addition to the above, and not by the way of substitution thereof, Tenant
shall obtain, at its own expense, comprehensive general liability insurance
against claims for, or arising out of, bodily injury, death or property damage
occurring on the premises and shall have minimum limits of coverage of
$1,000,000 per occurrence and $2,000,000 annual aggregate. Tenant will cause to
have named as additional insured Ann Arbor Real Estate Group, L.L.C. and Forge
Enterprises International, Inc. d/b/a/Forge Property Management. Upon written
request from Landlord, Tenant will deliver proof of insurance in a form
acceptable to Landlord.


15.0Bankruptcy and Insolvency. If the leasehold estate hereby created shall be
taken in execution, or by other process of law, or if Tenant shall be declared
bankrupt or insolvent, according to law, or any receiver be appointed for the
business and property of Tenant, or if any assignment shall be made of the
Tenant’s property for the benefit of creditors, then in such event this Lease
may be canceled at the option of the Landlord. If the Landlord chooses to cancel
this Lease, Landlord must give notice to Tenant in writing in accordance with
Section 18.0 contained herein.


16.0Subordination of Lease. Tenant agrees that Landlord may subordinate this
Lease to its present or any subsequent mortgage on the leased premises, provided
that (a) such subordination shall not interfere with Tenant’s continued
occupancy of the premises pursuant to the term of this Lease and (b) Landlord
provides Tenant with a commercially reasonable written Estoppel, Non-Disturbance
and Attornment Agreement (“ENDA”) executed by Landlord and the mortgagee. Tenant
agrees to execute any and all instruments as may be reasonably requested from
time to time by Landlord in order to evidence the above described subordination
of this Lease to any mortgage. Tenant agrees to execute, acknowledge and deliver
to Landlord written request from Landlord within thirty (30) days of a statement
in writing certifying this Lease is unmodified and in full force and effect (or
if there have been modifications, that the same is in full force and effect as
modified, and stating said modifications), and the dates to which the rent and
other charges have been paid in advance, if any, it being intended that any such
statement delivered pursuant to this paragraph may be relied upon by any
prospective purchaser, mortgagee, or assignee,


17.0Landlord’s Remedies.


(a)In the event Tenant shall fail to pay the rent or any other obligation
involving the payment of money reserved herein when due, Landlord shall give
Tenant written notice of such default and if Tenant shall fail to cure such
default within thirty (30) days after receipt of such notice, Landlord shall, in
addition to its other remedies provided by law, and in this Lease, have the
remedies set forth in subparagraph (c) below.





--------------------------------------------------------------------------------



(b)If Tenant shall be in default in performing any of the terms of this Lease
other than the payment of rent or any obligation involving the payment of money,
Landlord shall give Tenant written notice of such default, and if Tenant shall
fail to cure such default within forty-five (45) days after receipt of such
notice, or if the default is of such a character as to require more than
forty-five (45) days to cure, then if Tenant shall fail within said forty-five
(45) day period to commence and thereafter proceed diligently to cure such
default, then in either of such events, Landlord may (at its option and in
addition to other legal remedies) cure such default for the account of Tenant
and be reimbursed by Tenant for the reasonable cost of such cure. Such
reimbursement shall be additional rent for all purposes hereunder, including
subparagraph (a) above and shall be paid by Tenant with the next monthly
installment of rent.


(c)If any rent or any other obligation involving the payment of money shall be
due and unpaid or Tenant shall be in default upon any of the terms of this
Lease, and such default has not been cured after notice and within the time
provided in subparagraphs (a) and (b) above, then Landlord may seek to take
possession pursuant to legal proceedings or any notice provided for by law and
Landlord may terminate this Lease from time to time and re-let the premises or
any part thereof on such terms and conditions as Landlord shall in its sole
discretion deem advisable. Any payments as a result of such re-letting shall be
applied; first, to the payment of any indebtedness of Tenant to Landlord other
than rent due hereunder; second, to the payment of any reasonable costs incurred
by Landlord in obtaining possession and re-letting the premises, including,
without limitation, legal fees, brokerage commissions and the cost of any
reasonable alterations, and repairs to the premises; third, to the payment of
rent due and unpaid hereunder; and the residue, if any, shall be held by
Landlord and applied in payment of future rent as the same may become due and
payable hereunder, Tenant shall be liable to Landlord for any deficiency. Both
parties shall use their best efforts to mitigate such party’s damages suffered
under this Lease.


(d)All rights and remedies of Landlord hereunder shall be cumulative and none
shall be exclusive of any other rights and remedies allowed by law.


18.0Notices. Any notice that either party desires or is required to give under
this Lease to the other party or to any other person shall be in writing and
either personally served or sent by certified or registered mail. Notice shall
be deemed communicated 48 hours from the time of mailing if mailed as provided
in this paragraph.
Notices for the Tenant should be sent to:


Millendo Therapeutics, Inc.
301 N Main St., Suite 100 and (after the commencement of the original term) 110
Miller Ave., Suite 300
Ann Arbor, MI. 48104
Attn: General Counsel


Notices for the Landlord should be sent to:


Ann Arbor Real Estate Group, LLC
c/o Forge Property Management
5 Research Drive, Suite B
Ann Arbor, ML 48103


19.0Assignment. The Tenant covenants not to assign or transfer this Lease or
mortgage the same or sublet said premises or any part thereof without the prior
written consent of the Landlord, which consent shall not be unreasonably
withheld or delayed. Any assignment, transfer, hypothecation, mortgage or
subletting without said written prior consent shall give the Landlord the right
to terminate this Lease and to re-enter and repossess the leased premises.
Except that the Tenant may withdraw request to assign or sublease, in which case
Landlord shall not have the right to terminate this Lease or repossess the
premises. Notwithstanding the foregoing, Tenant shall have the right to assign
or sublease the premises, or a portion thereof, to any parent or affiliate or
any entity resulting from a merger with tenant or the sale of all substantially
all of the tenant’s assets.


20.0Successors. This Lease shall be binding on and inure to the benefit of the
parties and their successors.


21.0Severability. The unenforceability, invalidity, or illegality of any
provision of this Lease shall not render the other provisions unenforceable,
illegal, or invalid.


22.0Law of Michigan. This Lease shall be construed and interpreted in accordance
with the laws of the State of Michigan. Landlord, its successors and assigns,
consents to the jurisdiction of the appropriate courts of the State of Michigan
with respect to any other claims arising under this Agreement.


23.0Environmental Matters. Landlord represents and warrants to Tenant that:





--------------------------------------------------------------------------------



(a)Landlord has no notice or knowledge of any violation of any laws or
regulations affecting the real property on which the premises is located or the
premises itself, including any laws, ordinances, or regulations relating to the
soil, surface water and ground water of or on the property; and to the
Landlord’s best knowledge the real property and premises are free of and do not
contain any pollution, contamination, or other environmental hazards which shall
include, but not be limited to, those identified under federal, state, or local
statute, ordinance, or regulation; and (b) Landlord has not received any notice
of or have any knowledge of any existing or threatened condemnation or other
litigation, administrative proceeding, or action of any kind involving this real
property or the premises.


(b)Both parties shall comply with all applicable laws and regulations relating
to the premises, including environmental laws and regulations. Each party shall
give immediate notice to the other of the release or the threatened release of
any hazardous material or any violation of any applicable environmental law or
regulation at or affecting the real property or the premises, and such party
shall promptly undertake all obligations imposed upon it under applicable
environmental law or regulation as a result of such event.


24.0Quiet Enjoyment. So long as tenant pays the rent and otherwise complies with
this Lease, Tenant’s possession of the premises will not be disturbed by
Landlord, its successors or assigns, and Tenant shall be entitled to quiet
enjoyment of the premises.


25.0Security Deposit. The Landlord herewith acknowledges the receipt of
$29,166.67 for the Premises covered by this Lease Agreement, which the Landlord
shall retain as security for the faithful performance of all the covenants,
conditions, and agreements of this Lease, but in no event shall the Landlord be
obliged to apply the same upon rents or other charges in arrears or upon damages
for the Tenant’s failure to perform the said covenants, conditions, and
agreements; the Landlord may so apply the security at its option; and the
Landlord’s right to the possession of the premises for non-payment of rent or
for any other reason shall not in any event be affected by reason of the fact
that the Landlord holds the security. The said sum if not applied toward the
payment of rent in arrears or toward the payment of damages suffered by the
Landlord by reason of the Tenant’s breach of covenants, conditions, and
agreements of this Lease is to be returned to the to the Tenant within 60 days
after termination of this Lease Agreement. In no event is the Landlord obligated
to return the security deposit until the Tenant has vacated all premises and
delivered possession to the Landlord. In the event that the Landlord repossesses
himself of the said premises because of the Tenant’s default or because of the
Tenant’s failure to carry out the covenants, conditions, and agreements of this
Lease, the Landlord may apply the said security upon all damages as may be
suffered to the date of said repossession and may retain the said security to
apply upon such damages as may be suffered or shall accrue thereafter by reason
of the Tenant’s default or breach. The Landlord shall not be obliged to keep the
said security as a separate fund, but may mix the said security with its own
funds.


26.0Parking. Tenant shall have ten parking spaces at no additional cost in the
lot adjacent to 110 Miller Avenue. Landlord shall provide markings or a sign
designating the spots reserved for Tenant in the parking lot. Landlord currently
rents non-reserved parking space passes at the Ann/Ashley parking garage on a
monthly basis. These passes are available for month-to-month sub‑license by
Premises’ occupants on a first come/first served basis, subject to Landlord’s
ability to rent said passes from Republic Parking; availability of passes from
current sub-licensees; and sub‑licensee’s adherence to parking location’s
policies. The monthly cost per each pass shall be Landlord’s cost plus $10, with
advance payments due to Landlord on the first day of each month. Landlord cannot
make any warranties as to the availability or condition of the parking spaces
not provided under the agreement with Republic Parking and/or Ann Arbor DDA.


27.0Tenant Improvements. Upon or after Commencement of this Lease, Tenant shall
submit to Landlord for approval plans and specifications for certain
improvements, which improvements are to be completed by Tenant’s contractors.
Upon approval, the improvements shall be completed and Landlord shall provide to
Tenant an allowance for such improvements in an amount equal to One Hundred Ten
Thousand Dollars ($110,000). Tenant shall be responsible for any and all costs
of improvements, even if such costs exceed the amount of such allowance. The
allowance shall be paid by the Landlord to Tenant, or to Tenant’s contractor
upon Tenant’s written instructions to Landlord.


28.0Covenant Against Liens. Tenant has no authority or power to cause or permit
any lien or encumbrance of any kind whatsoever, whether created by act of
Tenant, operation of law or otherwise, to attach to or be placed upon Landlord’s
title or interest in the building or the Leased Premises, and any and all liens
and encumbrances created by Tenant shall attach to Tenant’s interest only.
Tenant covenants and agrees not to suffer or permit any liens to be placed
against the building or the Leased Premises and in case of any such lien
attaching or claim thereof being asserted, based on work performed by or at the
direction of Tenant, then Tenant shall no later than forty-five (45) days from
the filing thereof or from such claim being asserted (a) cause it to be released
and removed of record or (b) provide Landlord with endorsements (satisfactory to
Landlord and any Mortgagee of the building) to Landlord and Mortgagee’s title
insurance policies insuring against the existence of or attempted enforcement of
such lien. In the event that such lien is not



--------------------------------------------------------------------------------



released, removed, or insured over within the said forty-five (45) day period,
Landlord at its sole option may take all the action necessary to release and
remove such lien and Tenant shall, within ten (10) days following notice, either
before or after such release and removal, pay or reimburse Landlord for all
sums, costs and expenses (including, without limitation, reasonable attorneys’
fees and court costs) incurred by Landlord in connection with such lien together
with interest thereon at 10% from the date incurred until the date paid.


29.0Right of First Refusal. Subject to any prior Right of First Refusal and
provided Tenant is not in default, Tenant shall have the option to rent
additional space in the 110 Miller Avenue building if space should become
available. Landlord will notify Tenant within sixty (60) days in advance as to
the availability of space. Tenant shall have fourteen (14) days to notify
Landlord after receipt, in writing, of its intention to enter negotiations for
the lease of the additional space. Thereafter, the parties shall negotiate
exclusively and in good faith for 60 days for the lease of such additional
space. Should Tenant fail to notify Landlord in the allotted time, Landlord, at
its sole discretion, shall have the option to rescind this right of first
refusal.


30.0Amendments. Any amendments to this Lease must be in writing and signed by
both parties to the Lease agreement.


The parties hereby execute this Lease as of the Effective Date of October 22,
2018.




TENANT:


Millendo Therapeutics, Inc.


By: /s/ Julia Owens
Julia C. Owens
Its: President and CEO






LANDLORD:


Ann Arbor Real Estate Group, LLC


By: /s/ Eric Kchikian
Eric Kchikian
Its: Managing Member











--------------------------------------------------------------------------------



Exhibit A





